With regards to claims the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on a coupled line electrically connecting  an up current  end of the first transmission line with the  second transmission line. The closest prior art  Hecht  US Patent 9,779,868 discloses a compact impedance transformer comprising: a first dielectric substrate; a first planar conductor disposed on a top surface of the first dielectric substrate extending from a first-first terminal to a second-first terminal; a second planar conductor disposed on a bottom surface of the first dielectric extending from a first-second terminal to a second-second terminal, a third planar conductor disposed on a top surface of a second dielectric substrate extending from a first-third terminal to a second-third terminal; and a fourth planar conductor disposed on a bottom surface of the second dielectric substrate in a fourth loop extending from a first-fourth terminal to a second-fourth terminal. (Claim 1)   Hecht states in column 7; lines 8-10, that the interconnect structure depicted in figures 4-8 is configured to provide a 9:1 impedance transformation ratio.  With regards to claims 16-20, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on an input port and an output port, wherein each port is connected to the substrate, defining an electrical current flow direction from the input port to the output port and  a first artificial low impedance transmission line supported by the substrate that is electrically intermediate the input port and the output port, and in electrical communication with the first overlay transformer, wherein the first artificial low impedance transmission line includes at least one shunt capacitor and at least one high impedance transmission line arranged performing as an inductor to provide artificial low impedance to electrical signals flowing as current through the first artificial low 
This application is in condition for allowance except for the presence of claims 7-15 directed to an invention non-elected without traverse.  Accordingly, claims 7-15 been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 17, 2021
/K.E.G/            Examiner, Art Unit 2843      

/ROBERT J PASCAL/             Supervisory Patent Examiner, Art Unit 2843